ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion September 9, 1997, 5 Cir., 1997, 121 F.3d 222)
Before POLITZ, Chief Judge, and KING, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHÉ, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.
BY THE COURT:
A member of the Court in active service having requested a poll on the suggestion for rehearing en bane and a majority of the judges in active service having voted in favor of granting a rehearing en bane,
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.